DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates prior to March 16, 2013. Therefore, the present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Applicant’s response filed June 9, 2021 is acknowledged.
Claims 1-20 are pending in the application.
Claims 7-20 remain withdrawn from consideration.
Claims 1-6 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient 

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant’s recitation of “a tester configured to: determine if a transaction should be authorized based on a comparison between the credential and the verifier, wherein the comparison is performed responsive to a request for the transaction; and transmit information indicative of the comparison to the second device” would have been unclear to a person having ordinary skill in the art at the time of the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Therefore, the scope of claim 1 would have been unclear to a person having ordinary skill in the art at the time of the invention, because it is unclear what structure is or is not required by “a tester.” 
Further regarding claim 1, the recitation “a content sender configured to …” would have been unclear to a person having ordinary skill at the time of the invention. The same analysis applied to the recitation “a tester configured to …” in the immediately preceding paragraph applies, mutatis mutandis, to this recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, as understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over PayWords (as evidenced by Electronic Payment Systems for E-Commerce, 2nd Edition, O’Mahony et al, Ref. U on form PTO-892 mailed September 20, 2019).
PayWords discloses the claimed system, including:	
Claim 
Limitation
PayWords 
1
a first device comprising at least one processor
vendor computer
1
a second device comprising at least one processor
user computer
1
  wherein the at least one processor of the first device is configured to:

1
     generate a verifier at the first device by processing a first artifact stored on the first device;
H(W1)

    receive a credential from the second device; and
W0
1
    update the first artifact based on a first transactional history between the first device and the second device, wherein the first transactional history is stored on the first device
"If the PayWord is valid, the hash should match the anchor of the chain (W0) found in the commitment." Section 7.3.5
1
  wherein the at least another processor of the second device is configured to:

1
   update a second artifact stored on the second device based on a second transactional history between the first device and the second device, wherein the second transactional history is stored on the second device; and
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
1
    generate the credential by processing the second artifact stored on the second device, and

1
a tester configured to:


 determine if a transaction should be authorized based on a comparison between the credential and the verifier, wherein the comparison is performed responsive to a request for the transaction; and
"If the PayWord is valid, the hash should match the anchor of the chain (W0) found in the commitment." Section 7.3.5
1
  transmit information indicative of the comparison to the second device; and
"Page costing 3 cents," Fig. 7.23
1
a content sender configured to:

1
  execute the transaction when the infromation indicative of the comparison indicates the transaction should be authorized, wherein the first transactional history and the second transactional history being associated with a matching transactional relationship indicates the transaction should be authorized.
"Page costing 3 cents," Fig. 7.23
1
  wherein the credential is generated by the second device by processing a second device artifact stored on 


wherein the first device is associated with a content provider
Vendor, Fig. 7.23
2
wherein the second device is associated with a content requester
Customer, Fig. 7.23
3
wherein the at least one processor of the first device further comprises a first updater configured to modify at least a portion of the first artifact based on the first transactional history stored on the first device to generate a modified first artifact
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5
3
the first device further configured to store the modified first artifact in a memory of the first device
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the 

wherein the at least another processor of the second device comprises a second updater configured to modify at least a portion of the second artifact based on the second transactional history stored on the second device to generate a modified second artifact
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
4
the second device further configured to store the modified second artifact in a memory of the second device
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
5
wherein the at least one processor of the first device is configured to retrieve the modified first artifact from the memory of the first device responsive to a request for a subsequent transaction
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the 

wherein the tester is configured to compare another verifier based on the modified first artifact to another credential based on the modified second artifact to determine if the subsequent transaction should be authorized
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5
6
wherein the at least one processor of the first device is configured to generate the another verifier based on the modified first artifact
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5
6
wherein the at least one processor is further configured to receive, from the second device, the another credential based on the modified second artifact
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) 


PayWords does not explicitly disclose processors, a tester, and a content sender.” Regarding the processors, this is likely inherent to Paywords, however, if not inherent then it would be obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397. Regardin the tester and content sender, this difference is only found in the nonfunctional descriptive material and does not affect how the claimed invention functions (i.e., the descriptive material does not have any claimed function in the claimed system and serves merely as a label for system functionality). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify PayWords to include the tester and content sender, because such labels do not alter how the claimed system functions.

Response to Amendments and Arguments
The 112(b) rejections of the previous office action are withdrawn in response to Applicant’s amendment. However, note the new 112(b) rejection above.
Regarding the prior art rejection, Applicant argues that PayWords / O’Mahony provided by the user to the stored PayWord, previously received from the user, and stored by the vendor.” This does not appear to be correct. If this was the case, the vendor would simply be receiving numbers from the user and treating these as tender or credit. If the vendor does not hash each received PayWord, then the vendor does not have the assurance that the PayWord is valid. This hashing by the vendor then reads on Applicant’s verifier. See also page 255: “To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received.” For the above reason, the prior art rejection is maintained as modified in response to Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699